Name: Commission Regulation (EEC) No 619/86 of 28 February 1986 fixing, for 1986, the initial quotas for imports into Portugal of certain egg and poultrymeat products from Spain and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: animal product;  Europe;  tariff policy
 Date Published: nan

 1.3 . 86 Official Journal of the European Communities No L 58/ 51 COMMISSION REGULATION (EEC) No 619/86 of 28 February 1986 fixing, for 1986, the initial quotas for imports into Portugal of certain egg and poultrymeat products from Spain and certain detailed rules for the application thereof Whereas to ensure proper management of the quotas , the applications for import authorizations should be subject to the lodging of a security ; Whereas provison should be made for Portugal to com ­ municate information to the Commission on the appli ­ cation of the quotas ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 257 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ('), and in particular Article 13 thereof, Whereas , as a result of an error of substance, the correc ­ tion of which is being considered, the Act of Accession does not provide for the application of quantitative res ­ trictions on imports into Portugal of products falling within Common Customs Tariff subheading 04.05 A I b) from the Community as constituted at 31 Decem ­ ber 1985 ; whereas such restrictions are not provided for, either, in Regulation (EEC) No 3792/85 in the case of imports from Spain into Portugal ; whereas , given that the imports in question were prohibited under the system in force in Portugal before 1 March 1986 , such restrictions are necessary in order to arrive smoothly and gradually at the introduction, at the beginning of the second stage , of the arrangements which are prov ­ ided for in the market organization concerned and which are based on the principle of the freedom to import ; whereas , pending the correction referred to above, the transitional measures should therefore include the application of quantitative restrictions in respect of the products in question ; whereas the criteria specified in Article 4 (4) of Regulation (EEC) No 3792/85 are suitable for calculating the volume of the said quantitative restrictions ; Whereas Article 4 (4) of Regulation (EEC) No 3792/85 lays down the criteria for fixing the initial quotas in 1986 for each product listed in Annexes I and II to the Regulation ; whereas , in the light of the information at present available , the quotas should be fixed on the basis of the first of the criterion, in the case of chicks and eggs of fowl , for hatching, and the third criterion in the case of other products ; whereas that quota is in addition to that applicable , under Article 269 of the Act of Accession, to imports into the Community as consti ­ tuted at 31 December 1985 ; Article 1 1 . The Portuguese Republic may, until 31 December 1987 , maintain a quantitative restriction on its imports from Spain of eggs in shell falling within subheading 04.05 A I b) of the Common Customs Tariff. 2 . The quantitative restriction referred to in paragraph 1 shall consist of an annual quota opened without dis ­ crimination between economic operators . 3 . The provisions of the fourth, fifth and sixth subpar ­ agraphs of Article 4 (4) (a), and Article 4 (4) (b) of Regulation (EEC) No 3792/85 shall apply in respect of the quotas provided for in this Article . Article 2 1 . The volume of the initial quotas that Portugal may apply, pursuant to Article 1 of this Regulation and Regulation (EEC) No 3792/85 , to imports of egg and poultrymeat products from Spain shall be as shown in the Annex hereto . 2 . For the period 1 March to 31 December 1986, the volumes in question shall be reduced by one-sixth . Article 3 The Portuguese authorities shall issue import authoriza ­ tions so as to ensure a fair allocation of the available quantity between the applicants .(') OJ No L 367, 31 . 12 . 1985 , p. 7 . No L 58/52 Official Journal of the European Communities 1.3.86 Application for import authorizations shall be subject to the lodging of a security, which shall be released, under the conditions defined by the Portuguese auth ­ orities , once the goods have been effectively imported . Article 4 1 . The Portuguese authorities shall communicate to the Commission the measures which they adopt for the application of Article 3 . 2 . They shall transmit, not later than the 15th of each month, the following information on import authoriza ­ tions issued in the preceding month :  the quantities covered by the import authorizations issued,  the quantities imported . Article 5 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President 1.3 . 86 Official Journal of the European Communities No L 58/53 ANNEX CCT heading No Description Initial quota for 1986 01.05 Live poultry, that is to say, fowls , ducks, geese, turkeys and guinea fowls (1 000 units ) A. Of a weight not exceeding 185 g (known as 'chicks '): ex I. Turkeys and geese :  Turkeys 149 ex II . Other :  Fowls 1 218 04.05 Birds ' eggs and egg yolks fresh , dried or otherwise preserved , sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : a) Eggs for hatching : ex 1 . Of turkeys or geese :  Of turkeys 18 ex 2 . Other :  Of fowl 53 (tonnes) b ) Other 443